907 F.2d 1141Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Alfred J. VINCENT, Petitioner.
No. 89-1083.
United States Court of Appeals, Fourth Circuit.
Submitted March 29, 1990.Decided May 30, 1990.

On Petition for Writ of Mandamus.  (C/A No. 75-23-W-K)
Alfred J. Vincent, petitioner pro se.
PETITION DENIED.
Before WIDENER, K.K. HALL and WILKINSON, Circuit Judges.
PER CURIAM:


1
Alfred J. Vincent, M.D., petitioned this Court for a writ of mandamus compelling the district court to act on his motions for injunctive relief and to treat his pending civil action as if no orders had been entered which would have negated a 1975 award of temporary injunctive relief.  To the extent Vincent's petition sought to compel action on his current motions for injunctive relief, it is moot in light of the district court's recent action on those motions.  To the extent the petition sought other relief, it is denied as without merit.


2
PETITION DENIED.